Case 2:19-cv-06806-GRB-SIL Document 18 Filed 08/13/20 Page 1 of 11 PageID #: 57

                                                                                       FILED
                                                                                  IN CLERK'S OFFICE
                                                                             U.S. DISTRICT COURT E.D.N.Y.
UNITED STATES DISTRICT COURT                                                        AiiriQOnon        ^
EASTERN DISTJaCT OF NEW YORK                                                 *      AUb U im          *
                                                         X
LIGIO LOPEZ,                                                                  LONG ISLAND OFFICE
                              Plaintiff,                     MEMORANDUM & ORDER
                                                             AND ORDER
                                                             TO SHOW CAUSE
                                                              19-CV-06806(GRBXSIL)
               -against-

NYS SUPERINTENDENT,NEW YORK STATE,

                              Defendants.
                                                         X
GARY R.BROWN,United States District Judge:

       By Order dated February 21,2020,the Court denied the application ofpro se plaintiff

Ligio Lopez("plaintiff) to proceed informa pauperis and ordered him to either complete and

return the AO 239 long form informa pauperis application ("long form")or remit the $400

filing fee. DE 15. On March 9,2020, plaintiff filed the long form. DE 17. Upon review, the

Court finds that plaintiff is qualified by his financial status to commence this action without

prepayment ofthe filing fee. Accordingly, plaintiffs application to proceed informa pauperis

is granted. However,for the reasons that follow, his civil rights complaint, brought pursuant to

42 U.S.C. § 1983, is sua sponte dismissed in its entirety pursuant to 28 U.S.C. §§ 1915(e)(2)(b)

and 1915A(b). Plaintiff is further ordered to show cause why a litigation injunction should not

be entered barring plaintifffrom filing any new complaint relating to his 2003 underlying state

criminal conviction without first seeking leave of Court.

                                           BACKGROUND

       Plaintiff is no stranger to this Court. The long history offrivolous litigation by plaintiff

relating to his 2003 state court conviction is well-documented. Over the past seventeen years,

plaintiff has unsuccessfully sought to be released from incarceration having filed twelve(12)
Case 2:19-cv-06806-GRB-SIL Document 18 Filed 08/13/20 Page 2 of 11 PageID #: 58




civil actions in this Court, including the present caseJ
     I.      State Court Procedural History

          By way of background, plaintiff pled guilty before Justice Gazzillo, County Court,

Suffolk County, under Suffolk County Indictment No. 00298-2003 to Criminal Sale of a

Controlled Substance in the Second Degree,a class A-II felony. See Mem.& Order dated Sept.

27,2013,12-CV-3789(JFB), DE 13 at 2. Plaintiff was sentenced on October 29,2003 to an

indeterminate term ofimprisonment offive years to life. Id. Plaintiff, with the assistance of

court-appointed counsel, appealed his sentence and moved for a reduction in the interests of

justice. That application was denied. People v. Lopez, 16 A.D.3d 1182(2d Dept. 2005).

Plaintiff sought leave to appeal to the New York State Court of Appeals and that application was

denied on June 29,2005.(See Mem.& Order dated Sept. 27,2013, 12-CV-3789(JFB), DE 13 at

2.


          Plaintiff then moved on October 21,2005 in the County Court, Suffolk County,for re-

sentencing under the Drug Law Reform Act of 2005 and that application was denied on January

3, 2006. See Mem.& Order dated Sept. 27,2013,12-CV-3789(JFB), DE 13 at 2. Plaintiff

filed an appeal and,the Appellate Division, Second Department, affirmed the County Court's


'See 12-CV-3789(JFB)Lopez V. Supt.(2254 petition denied as time-barred); 14-CV-6856(JFB)
Lopez V. Gazzillo (consolidated with 14-CV-7577(JFB)Lopez v. Gazzillo', 15-CV-2023(JFB)
Lopez V. Gazzillo', 16-CV-2143(JFB)Lopez v. Gazzillo', 16-CV-2446(JFB)Lopez v. Gazzillo', 16-
CV-3520(JFB)(SIL)Lopez v. NYS Suffolk County Court', and 16-CV-6036(JFB)(SIL)Lopez v.
NYS Supt. and deemed withdrawn by Order dated Jan. 11,2017, D.E. 44); 16-CV-5818(JFB)
(SIL)Lopez V. NYS Supt.(withdrawn); 17-CV-0544(JFB)(SIL)Lopez v. NYS{see D.E. 11 at 5,
denying unintelligible submission construed as a motion challenging the dismissal ofhis 2254
petition and warning "should he continue to file unintelligible submissions challenging his 2003
conviction, the Court will consider entry of a filing injunction."); 18-CV-2366(JFB)(SIL)Lopez
V. NYS Parole Comm.(transferred to 2d Circuit as a successive habeas petition and denied on
January 2,2019).
Case 2:19-cv-06806-GRB-SIL Document 18 Filed 08/13/20 Page 3 of 11 PageID #: 59




decision denying re-sentencing under the Drug Reform Act of 2005 and finding that there were

no nonfrivolous issues to be raised on appeal. People v. Lopez^ 4 A.D. 3d 559(2d Dept. 2008).

Plaintiff filed a motion for a writ of error coram nobis arguing that the plea was invalid and, on

September 16,2008,the Appellate Division denied the motion. See Mem.& Order dated Sept.

27,2013,12-CV-3789(JFB),DE 13 at 3. Plaintifffiled another motion for a writ of error coram

nobis in the Appellate Division and that motion was denied on January 31,2012. See Mem.&

Order dated Sept. 27,2013, 12-CV-3789(JFB), DE 13 at 3.

   IL      Federal Court Procedural History

        Plaintiff filed his first petition seeking a writ of habeas corpus pursuant to 28 U.S.C. 2254

in this Court on July 30,2012. See Lopez v. Supt.^ 12-CV-3789(JFB). By Memorandum and

Order dated September 27,2013, District Judge Joseph Bianco dismissed the petition as time-

barred. See Lopez v. Supt, 12-CV-3789,DE 13, Judge Bianco determined that plaintiffs

conviction became final on March 4,2008 and therefore his 2012 filing was untimely. Id.

Plaintiff sought reconsideration and, by Order dated February 28, 2014,the application was

denied. Id. at DE 17. Plaintiff filed a second motion for reconsideration and that application

was denied by Order dated December 13, 2016. Id. at DE 21.

        Over the next two years, plaintiff filed seven(7) more informa pauperis actions that

were construed as challenging his underlying state court conviction and sentence. See 14-CV-

6856(JFB)Zo/7ezv. Gazzillo; 14-CV-7577(JFB)Zopez v. Gazzillo; 15-CV-2023 {yFB)Lopezv.

Gazzillo; 16-CV-2143(JFB)Ippez v. Gazzillo; 16-CV-2446(JFB)Zppez v. Gazzillo; 16-CV-

3520(JFB)(SIL)Lopez v. NYS Suffolk County Court; and 16-CV-6036(JFB)(SIL)Lopez v. NYS

Supt. These cases were all consolidated into the earliest case, 14-CV-6856(JFB), and that case

was ultimately deemed withdrawn by Order dated Jan. 11, 2017, D.E. 44.
Case 2:19-cv-06806-GRB-SIL Document 18 Filed 08/13/20 Page 4 of 11 PageID #: 60




    Plaintifffiled another case challenging his 2003 criminal conviction and sentence, 16-CV-

5818(JFB)(SIL)Lopez v. NYSSupL, that he voluntarily withdrew. See 16-CV-5815 at DE 9.

Plaintiff then filed another action, 17-CV-0544(JFB)(SIL)Lopez v. NYS,that the Court

construed as a motion challenging the dismissal of his 2254 petition, plaintiff was warned that

"should he continue to file unintelligible submissions challenging his 2003 conviction, the Court

will consider entry of a filing injunction." See 17-CV-0544,DE 11 at 5. Despite the Court's

warning, plaintifffiled another action, 18-CV-2366(JFB)(SIL)Lopez v. NYS Parole Comm.,

that the Court construed as a successive habeas petition challenging his 2003 conviction and

transferred it to the Second Circuit Court of Appeals where it was denied on January 2,2019.

The instant complaint followed.

   III.    The Instant Complaint

       Plaintiffs submission is comprised of two(2)typed pages and is largely

incomprehensible. It is entitled "Expediting Summons on His Expediting Affidavit Complaint"

and, in its entirety, provides:^

       Please take expediting summons on his expediting Supporting Affidavit
       Complaint Here attached here,
       3a)He's expediting on our 42 USC § 1983 Complaint here, asking these above
       defs to answer to explain clear to find out to prove his rights -its to this US E
       Dist Court Jury Trial Hearing Room        , 100 Fed. Plza, Central Islip 11722, at -
       9:30 AM on                        why this Court should not answer to explain clear
       to find out to prove his Rts to order without a Court hearing dispute a Restraining
       Order on his Direct Appeal Attorney's rror not to complain on his Law Question
       favor here that is,"why is this US E Dist Court Jury Trial Hearing Room Disorder
       continuing not to protect us?
       3b)He'll on our FRCP 5(b)(2)(C)send by regular mail this expediting summons
       on his expediting Supporting Affidavit Complaint Here to these above Defs
       mailing address listed on his Complaint attached here + such service shall be

^ Excerpts from the complaint are reproduced here exactly as they appear in the original. Errors
in spelling, punctuation, and grammar have not been corrected or noted.
Case 2:19-cv-06806-GRB-SIL Document 18 Filed 08/13/20 Page 5 of 11 PageID #: 61




      deemed good. Justice + 3c)a defaultjudgement will be ordered against these
      above Defs for not answering his Law Question Request Complaint Here @ This
      specified time listed here.
       Greetings. Just to be clear, I'll refer to myself as in the 3^^ person, as either he +
      so on. He's respectfully showing this US E Dist Court Jury Trial Hearing Room
      as follows,
   1) This above Def NYS Superintendent for now is in Mid State - MS CF,Box
      2500, Marcy 13403 + This above 2d def NYS Attorney is in 200 Center Dr,
      Riverhead 11901.
   2) Isn't it true that it was ORDERED for US in S v K,523 US 1(98), that on his next
      3a L Q We get continuing damages relief challenging procedures, not for reaching
      the wrong result?
      3a)He's expediting on our 42 USC § 1983 Complaint here, asking these above
      Defs to answer to explain clear to find out to prove his rights - Rts to This US E
      Dist. Court Jury Trial Hearing Room, why this Court should not answer to explain
      clear to find out to prove his Rts to order without a Court hearing dispute a
      Restraining Order on his Direct Appeal Attorney's error not to complain on his
      Law Question favor here that is,"why is this US E Dist Court Jury Trial Hearing
      Room Disorder continuing not to protect us to allow to stand his continuing
      Informal Useless Void Unlawful Imprisonment 5 years -yrs to life Cruel +
      Unusual Punishment Unlawfully Punishing him in fear to do more than 16 yrs as
      a continuing unlawful imprisonment crime that is not treating him lawfully the
      same to continue not to protect his Guaranteed Federal Constitutional - Guamtd
      fed Constttnal Rts, by not complying with the Maximum Punishment Agreement
      Fixed Limit on a All drug felony like his, that is 10 yrs + 5 yrs ofPost Release
      Parole on Our Penal Law -PL § 70.71(2)(b)(ii) that treats Us Lawfully the same
      to protect our Guamtd Fed Constttnal Rts?"
   3) His CPLR § 5531 10/29/03 NYS Suffolk County -Suf Cty Court 298-03 guilty
      plea case history a)the action started in the NYS Suf Cty Court Indictment 298-
      03;(b)the full names ofthe parties in the Indictment 298-03 were THE PEOPLE
      OF THE STATE OF NY v. Ligio Lopez; c)He was indicted 298-03 for 2
      degree criminal sale of a controlled substance + for 2 2d degree criminal
      possession of a controlled substance; d)he pled guilty to a 2d degree sale of a
      controlled substance to 5 yrs to life + e)on 10/29/03 he was punished to 5 yrs to
      life as listed here on 4(d) here by Judge Gazzillo, who denied his Application for
      Resentencing on 1/3/06. 5)Around 2001, he appeared on a 1 page master Credit
      Card Modeling Boxer Add on all the biggest magazines in the world, such as GQ
      + Glamour Magazines. 6)He's on our FRCP 5(b)(2)(C) asking this Court to
      allow him to serve by regular mail this expediting complaint here + summons
      attached here on these above Defs mailing address listed here + such service
      shall be deemed good Justice?

Compl.,DE 1 at 1-2. With this background in mind,the Court considers the instant complaint.
Case 2:19-cv-06806-GRB-SIL Document 18 Filed 08/13/20 Page 6 of 11 PageID #: 62




                                           DISCUSSION


       I.      In Forma Pauperis Application

       The Court may permit a litigant to proceed informa pauperis if it finds that the applicant

is "unable to pay" the required filing fee. 28 U.S.C. § 1915(a)(1). The decision of whether to

grant an application to proceed informa pauperis rests within the sound discretion ofthe Court.

Maretta-Brooks v. Hanuszczak, 5:18-CV-0426,2018 WL 2021480(N.D.Y.Y. Apr. 26,2018)

(citing Anderson v. Coughlin, 700 F.2d 37,42(2d Cir. 1983). A plaintiff must demonstrate that

"paying such fees would constitute a serious hardship on the plaintiff, not that such payment

would render plaintiff destitute." Maretta-Brooks, 2018 WL 2021480, at * 2(internal quotation

marks and citation omitted)). The Second Circuit instructs that"no party must be made to

choose between abandoning a potential meritorious claim or foregoing the necessities of life."

Potnick V. Eastern State Hosp., 701 F.2d 243, 244(2d Cir. 1983){per curium). Upon review of

plaintiffs applications to proceed informa pauperis,the Court finds that plaintiff is qualified by

his financial status to commence this action without prepayment ofthe filing fees. 28 U.S.C. §

1915(a)(1). Therefore, plaintiffs applications to proceed informa pauperis are granted.

       II.     Standard of Review


       Pro se submissions are afforded wide interpretational latitude and should be held '"to less

stringent standards than formal pleadings drafted by lawyers.'" Estelle v. Gamble,429 U.S. 97,

106(1976)(quoting Haines v. Kerner,404 U.S. 519,520(1972)(per curiam)). In addition, the

court is required to read the plaintiffs pro se complaint liberally and interpret it as raising the

strongest arguments it suggests. McLeod v. Jewish Guildfor the Blind, 864 F.3d 154,156(2d

Cir. 2017)(citing Bertin v. United States, 478 F.3d 489,491 (2d Cir. 2007)).

       The Supreme Court has held that pro se complaints need not even plead specific facts;
Case 2:19-cv-06806-GRB-SIL Document 18 Filed 08/13/20 Page 7 of 11 PageID #: 63




rather the complainant"need only give the defendant fair notice of what the... claim is and the

grounds upon which it rests." Erickson v. Pardus^ 551 U.S. 89,93(2007)(internal quotation

marks and citations omitted). However, a pro se plaintiff must still plead "enough facts to state

a claim to relief that is plausible on its face." Bell Atlantic Corp. v. Twombly,550 U.S. 544,570

(2007). "A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Ashcroft V. Iqbal, 556 U.S.662,678(2009)(citations omitted). The plausibility standard

requires "more than a sheer possibility that a defendant has acted unlawfully." Id. at 678.

While "'detailed factual allegations'" are not required,"[a] pleading that offers 'labels and

conclusions' or 'a formulaic recitation ofthe elements of a cause of action will not do.'" Id. at

678(quoting Twombly,550 U.S. at 555).

    III.   Application

       Here, although plaintiffs submission is largely incomprehensible, it appears that he is

again seeking review of his 2003 conviction and sentence pursuant to 42 U.S.C. § 1983. As is

readily apparent, plaintiffs submission fails to allege a plausible claim nor does it include any

demand for relief. Accordingly, the complaint is dismissed pursuant to 28 U.S.C. §§

1915(e)(2)(b), 1915A(b).

    IV.    Leave to Replead

       The Court has considered affording plaintiff an opportunity to amend the

complaint, Forman v. Davis, 371 U.S. 178, 182(1962), but declines to do so,finding that the

deficiencies therein are not such that could be cured by amending the complaint. O'Hara v.

Weeks Marine, Inc., 294 F.3d 55,69(2d Cir. 2002). Plaintiff has been afforded ample
Case 2:19-cv-06806-GRB-SIL Document 18 Filed 08/13/20 Page 8 of 11 PageID #: 64




opportunities to litigate these issues for over seventeen years. Enough is enough.

    V.      The All Writs Act


         Under the All Writs Act, a federal court "may issue all writs necessary or appropriate in

aid of their respective jurisdictions and agreeable to the usages and principles oflaw." 28 U.S.C.

§ 1651(a). The All Writs Act "grants district courts the power, under certain circumstances, to

enjoin parties from filing further lawsuits." MLE Realty Assocs. v. Handler, 192 F.3d 259, 261

(2d Cir. 1999). Those circumstances include cases where a litigant engages in the filing of

repetitive and fnvolous suits. See Malley v. N.Y. City Bd. ofEduc., 112 F.3d 69(2d Cir. 1997)

(per curiam) (filing injunction may issue if numerous complaints filed are based on the same

events); In re Martin-Trigona, 9 F.3d 226, 222-28 (2d Cir. 1993). Such an injimction, while

protecting the courts and parties from frivolous litigation, should be narrowly tailored so as to

preserve the right of access to the courts. In addition,the Court must provide plaintiff with notice

and an opportunity to be heard before imposing a filing injunction. Moates v. Barkley, 147 F.3d

207,208(2d Cir. 1998)(per curiam).

         Given that the Court's warnings to plaintiffthat further filings seeking reliefrelating to his

2003 conviction may lead to the entry ofa filing injunction has not deterred plaintiff, see, e.g., 17-

CV-0544(JFB)(SIL) Lopez v. NYS (D.E. 11 at 5)(warning that litigation injunction may be

entered), plaintiffs present complaint, together with his long history of frivolous litigation (see

supra 1-4 and at note 1), suggest that plaintiff may well file additional cases seeking to challenge

his 2003 state court judgment of conviction. However, plaintiffs continued filing of frivolous

complaints relating to this subject is an abuse ofthejudicial process. The Court has an "obligation

to protect the public and the efficient administration ofjustice from individuals who have a history


                                                   8
Case 2:19-cv-06806-GRB-SIL Document 18 Filed 08/13/20 Page 9 of 11 PageID #: 65




of litigation entailing vexation, harassment and needless expense to other parties and an

unnecessary burden on the courts and their supporting personnel." Lau v. Meddaugh, 229 F. 3d

121, 123 (2d Cir. 2000) (intemal quotation marks and citation omitted) (alteration omitted).

Indeed, "[e]very paper filed with the ... Court, no matter how repetitive or frivolous, requires

some portion of the institution's limited resources. A part of the Court's responsibility is to see

that these resources are allocated in a way that promotes the interest ofjustice." In re McDonald,

489 U.S. 180,185(1989){per curiam).

       The Court is especially cognizant of plaintiffs pro se status and has considered his

complaint in as positive light as possible. However, given plaintiffs litigation history, together

with the fact that he has been warned that his continued filing of repetitive complaints, motions,

and other filings relating to his underlying 2003 state criminal conviction may lead to the entry of

an order barring the acceptance of any future complaint based upon such claims without first

obtaining leave of Court to do so, the Court now ORDERS PLAINTIFF TO SHOW CAUSE

BY FILING AN AFFIDAVIT WITHIN THIRTY(30)DAYS FROM THE DATE OF THIS

OPINION AND ORDER TO SHOW CAUSE WHY AN ORDER BARRING HIM FROM

FILING ANY NEW COMPLAINT RELATING TO HIS UNDERLYING 2003 CRIMINAL

CASE WITHOUT FIRST SEEKING LEAVE OF COURT SHOULD NOT BE ENTERED.

Plaintiff is advised that his failure to file an affidavit in accordance with this Order to Show Cause

will lead to the entry of an order barring plaintiff from filing any new complaint relating to his

underlying 2003 criminal case^ without first seeking leave to so file, and the Court will direct the


^ This Order is without prejudice to plaintiff properly filing any appeal or petition seeking a writ
of habeas corpus after first seeking leave to file a successive petition from the United States
Court of Appeals, Second Circuit.
Case 2:19-cv-06806-GRB-SIL Document 18 Filed 08/13/20 Page 10 of 11 PageID #: 66




 Clerk ofthe Court to return to plaintiff, without filing, any such action. Plaintiffs affidavit shall

 be clearly labeled "Affidavit in Response to the Order to Show Cause" and shall bear only the

 docket number ofthis case, 19-CV-6806(GRB)(SIL).

        Finedly, plaintiff is cautioned that Rule 11 of the Federal Rule of Civil Procedure applies

 to pro se litigants, see Maduakolam v. Columbia Univ., 866 F.2d 53,56(2d Cir. 1989)("Rule 11

 applies both to represented and pro se litigants ..."), and should he file another fnvolous action,

 it is within the Court's authority to consider imposing sanctions upon him. See Fed. R. Civ. P.

 11.


                                          CONCLUSION


        For the reasons set forth above, plaintiffs application to proceed in forma pauperis is

 granted and the complaint is sua sponte dismissed in its entirety pursuant to 28 U.S.C. §§

 1915(e)(2)(b), 1915A(b). Plaintiff is ordered to show cause by filing an affidavit within thirty

(30) days from the date of this Memorandum & Order and Order to Show Cause why an order

 barring him from filing any new complaint relating to his underlying 2003 criminal case without

 first seeking leave to file should not be entered. Plaintiffs affidavit shall be clearly labeled

 "Affidavit in Response to the Order to Show Cause" and shall bear only the docket number ofthis

 case, 19-CV-06806(GRB)(SIL).

        The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that, should plaintiff seek leave to

 appeal informa pauperis, any appeal from this Memorandum & Order and Order to Show Cause

 would not be taken in good faith and therefore informa pauperis status is denied for the purpose

 of any appeal. See Coppedge v. United States, 369 U.S. 438,444-45 (1962). The Clerk ofthe

 Court is directed to mail a copy ofthis Memorandum & Order and Order to Show Cause to the


                                                  10
Case 2:19-cv-06806-GRB-SIL Document 18 Filed 08/13/20 Page 11 of 11 PageID #: 67




 pro se plaintiff.

 SO ORDERED.

                                                /s/ Gary R. Brown
                                                Gary R. Brown
                                                United States District Judge
 Dated:          August 13,2020
                 Central Islip, New York




                                           11
